 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTHONY DEWAYNE LEE TURNER,                       No. 2:19-cv-0416 TLN DB P
11                       Plaintiff,
12           v.                                         ORDER
13    SACRAMENTO CITY FIRE DEPT., et
      al.,
14
                         Defendants.
15

16          Plaintiff, a state prisoner, proceeds pro se with a civil rights action brought under 42

17   U.S.C. § 1983. In an order filed on May 3, 2021, plaintiff was ordered to complete and return to

18   the court, within thirty days and at the same time, the properly completed USM-285 form,

19   summons, and two copies of the operative complaint so that defendant Guibord could be served.

20   On June 16, 2021, the court received plaintiff’s returned documents. The documents are not

21   properly completed.

22          Plaintiff did not submit two copies of the operative complaint as directed. Plaintiff also

23   failed to properly fill out the USM-285 form and summons as directed in that there is no clear

24   address information for service of defendant Guibord, who is the only defendant to be served in

25   this case. Instead of including the information for defendant Guibord, plaintiff has included the

26   names and information of other individuals- White Bear, Hopkins, and Waggoner. The

27   undersigned recommended White Bear, Hopkins, and Waggoner be dismissed from this case in

28   an order filed on March 15, 2021. (ECF No. 26.) Plaintiff filed objections to that recommendation
                                                       1
 1   and the district court ultimately agreed with the undersigned and dismissed plaintiff’s claims

 2   against White Bear, Hopkins, and Waggoner in an order filed on April 28, 2021. (ECF No. 28.)

 3             Plaintiff is cautioned that while his pleadings are liberally construed as a pro se litigant, he

 4   must still follow the court’s orders and rules of court. See King v. Atiyeh, 814 F.2d 565, 567 (9th

 5   Cir. 1987) (“Pro se litigants must follow the same rules of procedure that govern other litigants.”)

 6   (overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012)); E.D.

 7   Cal. Local Rule 183. Plaintiff will be given another opportunity to provide the required

 8   documents to serve defendant Guibord. If plaintiff does not wish to pursue this case against

 9   defendant Guibord only, then he may file a notice of voluntary dismissal in which case the

10   undersigned will recommend the court dismiss the case without prejudice.

11             Accordingly, IT IS HEREBY ORDERED:

12             1. The Clerk of the Court is directed to send plaintiff one USM-285 form, one summons,

13   an instruction sheet, and a copy of the Fourth Amended Complaint filed October 14, 2020; and

14             2. Within thirty days, plaintiff shall submit the properly completed USM-285 form and

15   summons with the two copies of the endorsed Fourth Amended complaint filed October 14, 2020,

16   to the court. Failure to return these documents within the specified time period will result in a

17   recommendation that this action be dismissed.

18   Dated: June 22, 2021

19

20
     DLB7
21   turn0416.8f

22

23

24

25

26
27

28
                                                           2
